Clyde Campbell v. State of Maryland, No. 1103, September Term, 2016. Opinion by
Woodward, J.
CRIMINAL PROCEDURE – SIXTH AMENDMENT – RIGHT TO A PUBLIC
TRIAL – DE MINIMUS CLOSURE
A courtroom closure in which defendant’s family was excluded from the courtroom for a
total time of three to three and a half hours, encompassing a portion of voir dire and the
entire selection and swearing-in of the jury, was not a de minimus closure, and therefore
implicated defendant’s Sixth Amendment right to a public trial.
CRIMINAL PROCEDURE – SIXTH AMENDMENT – RIGHT TO A PUBLIC
TRIAL – DE MINIMUS CLOSURE – APPLICATION OF KELLY V. STATE TEST
The Court applied the three-factor test articulated in Kelly v. State, looking to: “[1] the
length of the closure, [2] the significance of the proceedings that took place while the
courtroom was closed, and [3] the scope of the closure, i.e., whether it was a total or partial
closure.” 195 Md. App. 403, 421-22 (2010), cert. denied, 417 Md. 502, cert. denied, 563
U.S. 947 (2011). On the first factor, the Court determined that the closure here,
encompassing three to three and a half hours, was distinguishable from the two to three
hour closure found to be de minimus in Kelly and was more analogous to a closure of an
entire morning of proceedings found not to be de minimus in Watters v. State, 328 Md. 38
(1992), cert. denied, 507 U.S. 1024 (1993). Therefore, the first factor weighed against a
finding that the closure was de minimus. On the second factor, the Court stated that the
observation of jury selection and the swearing-in of members of the jury by members of
the defendant’s family (1) instills public confidence in the integrity and fairness of the
criminal justice system, (2) ensures the proper use of peremptory challenges by the
prosecutor under Batson, (3) safeguards a person accused of a crime against the arbitrary
exercise of power by a prosecutor or judge, (4) allows the jurors to see that there are
interested persons present, (5) permits members of a defendant’s family to contribute their
knowledge and insight on which jurors to select, and (6) impresses on each juror the
importance of the solemn duty that he or she is assuming. Therefore, the fact that
defendant’s family was excluded from the entirety of the jury selection and swearing-in
caused the second factor to weigh heavily against a finding that the closure was de minimus.
On the third factor, the Court noted that the record is silent as to whether the entire public
or merely appellant’s family was excluded. The Court declined to adopt a per se rule that
such a silent record implies a total or partial closure, and ruled that this factor was therefore
neutral.
CRIMINAL PROCEDURE – SIXTH AMENDMENT – RIGHT TO A PUBLIC
TRIAL – JUSTIFIED CLOSURE
Where the trial court failed to consider any alternatives to closing the courtroom, the
closure was not justified under the four-factor test articulated in Waller v. Georgia, 467
U.S. 39 (1984), and the reviewing court need not consider the additional factors identified
in Waller.
CRIMINAL PROCEDURE – FIFTH AMENDMENT – VOLUNTARY AND
KNOWING WAIVER OF MIRANDA RIGHTS
Whether or not a criminal suspect was expressly informed of all possible topics of
questioning is not relevant to determining whether the suspect voluntarily and knowingly
waived his rights under Miranda v. Arizona, 384 U.S. 436 (1966).
Circuit Court for Baltimore County
Case No. 03-K-14-004633
                                                                                                      REPORTED

                                                                                      IN THE COURT OF SPECIAL APPEALS

                                                                                                   OF MARYLAND

                                                                                                        No. 1103

                                                                                              September Term, 2016
                                                                                    ______________________________________

                                                                                               CLYDE CAMPBELL
                                                                                                       v.
                                                                                             STATE OF MARYLAND
                                                                                    ______________________________________

                                                                                          Nazarian,
                                                                                          Friedman,
                                                                                         *Woodward,

                                                                                                      JJ.
                                                                                    ______________________________________

                                                                                             Opinion by Woodward, J.
                                                                                    ______________________________________

                                                                                           Filed: March 29, 2019
                                                                                    *Woodward, Patrick L., J., now retired,
                                                                                    participated in the hearing of this case while an
                                                                                    active member of this Court, and as its Chief
                                                                                    Judge; after being recalled pursuant to the
                                                                                    Constitution, Article IV, Section 3A, he also
                                                                                    participated in the decision and the preparation
                                                                                    of this opinion.
  Pursuant to Maryland Uniform Electronic Legal
                                                                                    **Wright, J., did not participate in the Court’s
 Materials Act
 (§§ 10-1601 et seq. of the State Government Article) this document is authentic.
                                                                                    decision to designate this opinion for
                             2019-03-29
                                                                                    publication pursuant to Md. Rule 8-605.1.
                             11:34-04:00


 Suzanne C. Johnson, Clerk
     On April 19, 2016, a jury sitting in the Circuit Court for Baltimore County convicted

appellant, Clyde Campbell, of second degree murder. The court subsequently sentenced

appellant to thirty years of incarceration. In this timely appeal, appellant presents two

questions for our review, which we have reordered and rephrased as follows:1

             1. Did the circuit court violate appellant’s Sixth Amendment right
             to a public trial when the court excluded appellant’s family members
             during a portion of voir dire, the entire selection of the jury,2 and the
             swearing-in of the members of the jury?

             2. Did the circuit court err in denying appellant’s motion to suppress
             his statements?

Because we conclude that the circuit court erred by excluding appellant’s family members

from the courtroom during a portion of voir dire, the entire selection of the jury, and the

swearing-in of the members of the jury, we reverse appellant’s conviction and remand the

case for a new trial. Accordingly, we need not reach the second question on appeal, but in

the interest of judicial economy we will briefly address one of appellant’s challenges to the

admissibility of his statements to the police.




       1
           Appellant’s questions as presented in his brief are as follows:

             1. Did the trial court err in denying Appellant’s motion to suppress
             his statements?

             2. Did the trial court err in closing the courtroom to Appellant’s
             family during jury selection?

       2
         For purposes of this appeal, the selection of the jury is the process by which the
prosecutor and defense counsel use their peremptory challenges to choose the twelve
members of the jury and any alternates. See Md. Rule 4-312(f), (g).
                                      BACKGROUND

         Evidence produced during the trial showed that appellant and his son, Jesse

Campbell, lived with appellant’s long-term girlfriend, Dorothy Grubb, in her row house in

Baltimore County. Jesse’s recollection of the night of July 24, 2014, was that appellant

and Grubb got into an argument in the upstairs bathroom of Grubb’s house and such

argument did not cease until Jesse heard a “big bang.” The commotion at the house also

caught the attention of two next-door neighbors, who called 911 reporting suspected child

abuse.

         Officer Frederick Johnson responded to Grubb’s house around 11:30 p.m. and

knocked at the front door in an attempt to contact any occupants. Appellant refused to

open the door, yelled obscenities, and eventually, turned off all interior lights. In an effort

to investigate who else may be inside the home, Officer Johnson then went to the back of

the house and discovered two individuals in an alley. When Officer Johnson identified

himself, the two individuals began to run. Once the individuals were detained, they were

identified as appellant and Jesse. After questioning the pair, the police let them return

home, because the call to police had been about suspected child abuse and Jesse appeared

unharmed. The police did not enter Grubb’s house and were told by appellant that Grubb

left to stay with a friend.

         Later that night, Jesse observed appellant drive his truck to the back of the house.

Jesse saw appellant place in the back of his truck a large tarp that appeared to have

something “long and big” in it, and then drive away.



                                              2
       The next day, appellant asked Jesse if he wanted to go camping, and Jesse agreed.

According to Jesse, the trip was not previously planned, and when they discovered that

there were no available campsites, the two ended up driving to Ocean City. While on this

trip, Jesse noticed that the tarp he saw on the night of July 24, 2014, was no longer in the

back of appellant’s truck, and the truck was “clear mostly.”

       While appellant and Jesse were on their trip, Grubb’s daughter, Kristi Grubb, was

unable to contact her mother. Kristi had gone to her mother’s house on July 26, 2014, to

pick her up to go swimming, but Grubb did not come to the door. Later that day, Kristi

filed a missing person report, and based on that missing person’s report, Detective Ryan

Massey “obtained a search and seizure warrant for” Grubb’s house on July 27, 2014. The

search of the house did not reveal the location of Grubb, but police did discover blood

stains inside and outside the home.

       On July 28, 2014, appellant called 911 at 3:44 a.m. to inform police that he would

come down to the police station to discuss “Grubb being missing.” Later that morning,

police arrested appellant on an arrest warrant unrelated to Grubb’s disappearance. Around

8:30 a.m., the police placed appellant in an interrogation room at police headquarters. At

approximately 9:54 a.m., Detective Massey entered the room and began to advise appellant

of his Miranda rights. After being advised of his rights, appellant signed a form indicating

that he wished to waive those rights. Appellant then spoke to detectives.

       On July 29, 2014, detectives from the homicide unit in Baltimore County conducted

a search for Grubb, focusing on areas close to her house. In a wooded area near a highway

“within two, two and a half miles” of Grubb’s house, Detective Massey and Detective

                                             3
Craig Schrott discovered Grubb’s remains wrapped in a blue tarp. The next day, Mary

Jane Ripple, M.D., the deputy chief medical examiner for Maryland, determined that the

cause of Grubb’s death was “multiple injuries [including] sharp and blunt force injuries[,]”

and the manner of death was homicide.

       Upon receiving the results of the autopsy, Detective Massey instructed Detective

Schrott and Detective Joe Caskey to bring appellant to headquarters to inform him that he

would be charged with the murder of Grubb. During transport, appellant inquired about

Grubb, and made several other statements.

       Shortly after appellant arrived at headquarters on the afternoon of July 30, 2014,

Detective Massey informed appellant that police had found Grubb’s body. Detective

Massey then told appellant that the autopsy determined that her death was a homicide, and

he would be charged with Grubb’s murder. Upon appellant’s inquiry as to why he was

being charged with Grubb’s murder, Detective Massey explained that some of the evidence

indicated that appellant was responsible for her death. In response, appellant proclaimed

that Grubb’s death was an accident and that she had fallen in the upstairs bathroom.

Appellant was later indicted for the murder of Grubb.

       Before trial, appellant filed several motions, including a motion to suppress all

statements that he made to law enforcement. After a motions hearing on February 19,

2016, the circuit court denied appellant’s motion to suppress.

       On April 11, 2016, appellant’s trial began with the voir dire of prospective jurors.

In the afternoon session of the first day, the State brought to the court’s attention that one

of the jurors told the prosecutors that appellant’s family was sitting in the jury box and

                                              4
asked whether that was permitted. The trial judge declined to address the issue at that time,

and the voir dire continued until 6:31 p.m. that evening.

       The next day, the voir dire recommenced at 9:38 a.m. Shortly thereafter, the clerk

informed the trial judge that appellant’s son3 wished to watch the proceedings, which

prompted the following discussion:

           [PROSECUTOR 1]: No, Your Honor. State’s going to move to
           exclude [appellant’s] son, sister, any other relatives from the
           courtroom today.

           THE COURT: And the people that we’re talking about now, they’re
           not listed as witnesses?

           [PROSECUTOR 1]: They’re not. They’re not witnesses.

           [DEFENSE COUNSEL 1]: [Appellant] would oppose that. He’s
           entitled to a fair and public trial, and that includes his family
           who are not witnesses being allowed to be in the courtroom for
           him as emotional support. Sometimes we accommodate that if
           there’s no space, but there’s clearly space at this point in the
           courtroom; so I mean, I think they’re entitled to come in if they
           want to. They can’t disrupt. They can’t communicate with people.
           They just have to sit there.

           [PROSECUTOR 1]: Your Honor.

           THE COURT: Let me hear from the state.

           [PROSECUTOR 1]: Thank you. Two things. First, [appellant’s
           sister] who was present yesterday - - and I’m not sure if she’s here
           today - - is going to be heard at the - - during the trial although she
           will not be called to testify.

           There was a jail[] recording that Your Honor has already ruled
           admissible, and she is part of that conversation. Secondly, there is
           some evidence that they were fraternizing with the jury panel

       3
        We can infer that this son was not Jesse, because the prosecutor stated that this son
was not a witness and Jesse was a key witness in the case against appellant.
                                             5
because one of the jurors mentioned to [prosecutors 1 and 2]
yesterday that she was aware that family members of [appellant]
were seated in the jury box.

[DEFENSE COUNSEL 1]: So the state brought that to our attention
yesterday and I said to - - [defense counsels 1 and 2] talked to them
yesterday at the end of the day about it because obviously we
don’t want to see a problem with that, either. And we said how do
you think it is that that was the case?

And they said because the deputy walked over to us and was talking
to us, and we weren’t wearing jury badges, so that’s why they
thought they were - - that’s why they thought they were. They said
they didn’t talk to anybody.

They didn’t communicate with anybody and candidly them
sitting there without the jurors or somebody coming in and
saying that they did anything inappropriate, it wouldn’t be
appropriate to exclude them based on the fact that some excused
juror surmised that they were the family because that’s a logical
inference.

THE COURT: All right. I hear what you’re saying. Anything else
from the state on that?

[PROSECUTOR 2]: Your Honor, I did speak with [the] deputy and
go over to them and that was before - - like that was the juror came
to us before the deputy walked over and talked to them that
information. I mean, without knowing exactly what was said or
why that juror said that, the juror came over to us. We didn’t
have any indication that anybody said we can’t talk to you, but
that’s all she said to us.

[PROSECUTOR 1]: We actually in response to her statement
said please tell the judge’s clerk, but she didn’t. She exited the
courtroom.

THE COURT: I’m going to grant - - I’m going to grant the state’s
request that they in this part of the case which is going through
continuing the [voir dire] process, I want to make sure that there is
absolutely nothing that can be considered by the people who are here
and the people who are coming back at 1:00 that there are any, any
possible issue that can be raised with that.

                                 6
           I also take into account that for whatever reason, one of the
           prospective jurors yesterday thought, brought to my attention that
           the process was intimidating. I don’t know if it was intimidating
           for - - again I don’t want to speculate, but perhaps it could even
           be because individuals in the courtroom - - I’ll just put it that
           way and whatever - - it’s amazing what people observe that we
           don’t necessarily know. During this part, I’m making sure that we
           do everything right, and I think it’s not going to be taking
           anything away from [appellant’s] defense that his family
           members not take part in this phase of the trial.

           [DEFENSE COUNSEL 1]: [Appellant] notes an objection.

           THE COURT: It’s noted and your record is made.

(Emphasis added).

       The circuit court continued the voir dire until breaking for lunch at 11:48 a.m. At

1:27 p.m., the court reconvened, and the clerk conducted a roll call of all the jurors. At the

conclusion of the voir dire but before beginning the process of selecting the jury, the court

allowed both parties to make any objections for the record. Defense counsel objected to

the court’s ruling that excluded appellant’s family members from the courtroom:

           [DEFENSE COUNSEL 1]: So and then [appellant] would also just
           readopt his argument about the exclusion of his family during the
           jury selection process arguing that there’s not a substantial basis for
           the [c]ourt to make a finding that they should be excluded and that
           [appellant] had an objection based upon that just adopting what we
           had previously discussed. Court’s indulgence. That’s all, Judge.

           THE COURT: Anything from the state?

           [PROSECUTOR 2]: No, Your Honor.

           [PROSECUTOR 1]: No, Your Honor.

           THE COURT:

                                            ***

                                              7
           Now, counsel, I’m looking at defense - - excuse me - - state’s
           attorneys at this point. Is your position the same with respect to
           [appellant’s] family members during the striking process?

           [PROSECUTOR 1]: Yes, Your Honor.

           [DEFENSE COUNSEL 1]: Same objection, Judge.

           THE COURT: And your objection. All right. Then my ruling will
           be consistent with respect to the striking of the jury. The family will
           be permitted - - first of all, we have a packed courtroom here.
           Since we don’t have anybody sitting in the jury box or in the row,
           front row folding chairs in front of the jury box, I think that’s a
           factor that needs to be considered by the [c]ourt, and I’m going
           to be consistent and not have them in the courtroom for the striking
           of the jury. They will be permitted to be part of any and all other
           proceedings that follow from this which would essentially be
           opening statement forward.

(Emphasis added).

       The parties then proceeded to select the jury by using their respective peremptory

challenges. This process concluded at 2:48 p.m., and defense counsel objected to the jury

panel so selected on the grounds that, inter alia, the circuit court forbade appellant’s family

from being present during the voir dire and jury selection process. The jury was duly

sworn, and the court took a short recess.

       After returning from the recess at 3:03 p.m., the circuit court heard other preliminary

motions, and opening statements were made by the parties. Although it is not clear from

the record, members of appellant’s family were apparently permitted in the courtroom at

this time. At 5:09 p.m., the court recessed for the day.

       Appellant’s trial continued until April 19, 2016, when the jury convicted him of

second degree murder. On July 22, 2016, the circuit court sentenced appellant to thirty


                                              8
years of incarceration, which was later affirmed by a three-judge sentence review panel.

This timely appeal followed.

                                      DISCUSSION

                                   I. Courtroom Closure

       In In re Oliver, 333 U.S. 257 (1948) the United States Supreme Court traced the

origins of the right to a public trial provided by the Sixth Amendment of the United States

Constitution:

              This nation’s accepted practice of guaranteeing a public trial to an
           accused has its roots in our English common law heritage. The exact
           date of its origin is obscure, but it likely evolved long before the
           settlement of our land as an accompaniment of the ancient institution
           of jury trial. In this country the guarantee to an accused of the right
           to a public trial first appeared in a state constitution in 1776.
           Following the ratification in 1791 of the Federal Constitution’s Sixth
           Amendment, which commands that ‘In all criminal prosecutions, the
           accused shall enjoy the right to a speedy and public trial * * *’ most
           of the original states and those subsequently admitted to the Union
           adopted similar constitutional provisions. . . .

               The traditional Anglo-American distrust for secret trials has been
           variously ascribed to the notorious use of this practice by the Spanish
           Inquisition, to the excesses of the English Court of Star Chamber,
           and to the French monarchy’s abuse of the lettre de cachet. All of
           these institutions obviously symbolized a menace to liberty. In the
           hands of despotic groups each of them had become an instrument for
           the suppression of political and religious heresies in ruthless
           disregard of the right of an accused to a fair trial. Whatever other
           benefits the guarantee to an accused that his trial be conducted in
           public may confer upon our society, the guarantee has always been
           recognized as a safeguard against any attempt to employ our courts
           as instruments of persecution. The knowledge that every criminal
           trial is subject to contemporaneous review in the forum of public
           opinion is an effective restraint on possible abuse of judicial power.

Id. at 266-70 (footnotes omitted). “[A] public trial [has also been determined to, among


                                             9
other things,] encourage[] witnesses to come forward and discourage[] perjury.” Waller v.

Georgia, 467 U.S. 39, 46 (1984); Longus v. State, 416 Md. 433, 445 (2010). Because a

public trial is a constitutional guarantee that is essential to the “framework of any criminal

trial[,]” the Supreme Court has deemed a violation of this right to be a structural error that

requires “automatic reversal” when properly preserved and raised on direct appeal. See

Weaver v. Massachusetts, 137 S. Ct. 1899, 1907-10 (2017) (internal quotation marks

omitted).

       The Sixth Amendment right to a public trial, however, is not absolute, and as the

Supreme Court has stated,

            there are exceptions to this general rule. “[T]he right to an open trial
            may give way in certain cases to other rights or interests, such as the
            defendant’s right to a fair trial or the government’s interest in
            inhibiting disclosure of sensitive information.” Waller, 467 U.S., at
            45, 104 S. Ct. 2210. “Such circumstances will be rare, however, and
            the balance of interests must be struck with special care.” Ibid.
            Waller provided standards for courts to apply before excluding the
            public from any stage of a criminal trial:
               [1] “[T]he party seeking to close the hearing must advance an
            overriding interest that is likely to be prejudiced, [2] the closure must
            be no broader than necessary to protect that interest, [3] the trial
            court must consider reasonable alternatives to closing the
            proceeding, and [4] it must make findings adequate to support the
            closure.” Id., at 48, 104 S. Ct. 2210.

Presley v. Georgia, 558 U.S. 209, 213-14 (2010) (some alterations in original). Stated

otherwise, the exclusion of the public from any stage of a criminal trial may be justified

under the Sixth Amendment only if the above four-factor test in Waller has been satisfied.

       Many state and lower federal courts, however, have not reached the issue of a

closure’s justification when the closure was “too trivial” to constitute a violation of the


                                               10
Sixth Amendment right to a public trial. See Gibbons v. Savage, 555 F.3d 112, 121 (2d

Cir. 2009) (exclusion of defendant’s mother from courtroom during afternoon of first day

of jury selection was too trivial to violate right to public trial), cert. denied, 558 U.S. 932;

Peterson v. Williams, 85 F.3d 39, 41, 44 (2d Cir. 1996) (twenty minute closure while

defendant testified was “too trivial” to constitute Sixth Amendment violation), cert. denied,

519 U.S. 878; People v. Bui, 183 Cal. App. 4th 675, 686-87, 689 (Cal. Ct. App. 2010)

(exclusion of three people for forty minutes during voir dire was de minimus). “A triviality

standard is different from a harmless error standard; it looks to whether the closure

implicated the protections and values of the Sixth Amendment.” Kelly v. State, 195 Md.

App. 403, 420 (2010), cert. denied, 417 Md. 502, cert. denied, 563 U.S. 947 (2011).

       Known as the de minimus doctrine, the Court of Appeals of Maryland first

acknowledged the same in Watters v. State, 328 Md. 38, 49 (1992) (“Although we agree

with the State that not every technical violation of the Sixth Amendment right of open trial

requires a new proceeding or trial, we would be hard pressed to declare a violation of this

magnitude de minimus, or otherwise not of constitutional significance.”), cert. denied, 507
U.S. 1024 (1993). Later, in Kelly, this Court established that in determining whether a

closure is de minimus, an appellate court must weigh the following factors: “[1] the length

of the closure, [2] the significance of the proceedings that took place while the courtroom

was closed, and [3] the scope of the closure, i.e., whether it was a total or partial closure.”
195 Md. App. at 421-22.

       In sum, when an appellate court is called upon to determine whether an appellant’s

Sixth Amendment right to a public trial has been violated, the court must first determine

                                              11
whether the closure was de minimus, and thus does not implicate the Sixth Amendment

right to a public trial by weighing the three factors set forth in Kelly. If the closure was not

de minimus, the court proceeds to the four-factor test set forth in Waller to determine

whether such closure was justified. If the closure was not justified, the error is structural,

and the appellant is entitled to a new trial.

                                      A. De minimus closure

       It is clear that the Sixth Amendment right to a public trial extends to the voir dire of

prospective jurors, the selection of the jury, and the swearing-in of the members of the jury.

See Presley, 558 U.S. at 212-13; Watters, 328 Md. at 49; Kelly, 195 Md. App. at 418.

Because the State argues that the exclusion of appellant’s family from a portion of the voir

dire and the entire selection and swearing-in of the jury was de minimus, we shall begin by

examining the de minimus doctrine in Maryland and its applicability to the instant appeal.

       As mentioned above, the Court of Appeals in Watters, 328 Md. at 49, first

acknowledged that a closure could be de minimus and thus not implicate the Sixth

Amendment right to a public trial. In Watters, “[w]ithout the knowledge or consent of the

trial judge or the parties, a deputy sheriff excluded the public, including members of

[Watters’s] family and possibly representatives of the press, from the courtroom during

[voir dire] and jury selection[.]” Id. at 42. Defense counsel discovered that the courtroom

had been closed to members of the public including Watters’s family members during a

lunch recess, which took place after the selection of the jury. Id. at 42. Defense counsel

promptly moved for a mistrial on the grounds that Watters’s Sixth Amendment right to a

public trial had been violated. Id.

                                                12
       A hearing on the issue revealed that the deputy sheriff closed the courtroom

“‘[b]ecause of the nature of the number of people involved in the case and the courtroom

would not handle all the persons who wanted to get into the courtroom.’” Id. (alteration in

original). “The deputy [sheriff] admitted . . . that there were ‘some seats’ available [in the

courtroom], but he could not estimate how many.” Id. Watters’s mother also testified that

she was denied admittance at 9:30 a.m. and was only admitted after the lunch break at 1:30

p.m. Id. at 43. The trial court concluded that the closure was done for security purposes,

and therefore, denied the motion for a mistrial. Id. After Watters’s conviction and appeal

to this Court, we affirmed the judgment of the circuit court, prompting Watters to file a

petition for certiorari, which the Court of Appeals granted. Id. at 41.

       The Court of Appeals stated that, “although [the] ‘benefits of a public trial are

frequently intangible, difficult to prove, or a matter of chance, the Framers plainly thought

them nonetheless real.’” Id. at 47 (quoting Waller, 467 U.S. at 49, n.9). The Court noted

that there were harms in addition to “the inability of the public to judge for itself and to

reinforce by its presence the fairness of the process,” such as “the inability of [Watters’s]

family to contribute their knowledge or insight to the jury selection and the inability of the

venirepersons to see the interested individuals.” Id. at 48. The Court held that the closure

violated Watters’s right to a public trial, explaining:

           The scope of the closure in this case was substantial. The
           courtroom was open only to court personnel, the venirepersons, and
           witnesses. All other members of the public, including members of
           [Watters’] family and the press, were barred. The closure extended
           over a significant period of time—an entire morning of trial
           during which the [voir dire] and selection and swearing of the
           jury were accomplished. Although we agree with the State that

                                              13
             not every technical violation of the Sixth Amendment right of
             open trial requires a new proceeding or trial, we would be hard
             pressed to declare a violation of this magnitude de minimus, or
             otherwise not of constitutional significance. We conclude that this
             violation of [Watters’s] Sixth Amendment right carries with it the
             presumption of specific prejudice mandated by Waller, and thus
             requires the granting of appropriate relief. Under the particular facts
             of this case, that relief is necessarily the granting of a new trial.

Id. at 49 (emphasis added).

       Eighteen years later, in Kelly, we determined, for the first time, that a closure of a

trial was de minimus and thus did not implicate the appellant’s Sixth Amendment right to

a public trial. 195 Md. App. at 428. In Kelly, the first day of trial began at approximately

10:12 a.m. Id. at 412. Because of the small size of the courtroom, the prospective jurors

filled every seat and some were standing. Id. at 413. At approximately 2:05 p.m. and

“[a]fter completing the strikes of prospective jurors for cause,” Kelly’s counsel moved for

a mistrial on the grounds that the sheriff prohibited Kelly’s father from being in the

courtroom during the voir dire process. Id. at 413-14. The circuit court questioned the

sheriff about the exclusion of Kelly’s father, and the sheriff informed the court that family

members were excluded due to the limited space in the courtroom. Id. at 415. The court

preliminarily denied the motion for a mistrial and the selection of the jury began. Id.

       After selecting the jury,4 the circuit court revisited Kelly’s motion for a mistrial and

denied the motion. Id. The court reasoned that the family may have been excluded by the

sheriff during the morning session of voir dire but that did not mean that they were

prohibited from attending the afternoon session, which included the selection of the jury.


       4
           It is unclear whether the jury had been sworn at this time.
                                               14
Id. at 416. Moreover, the court explained that “[d]uring the entire [voir dire], we did not

have enough seats for all of the jurors. We had a couple of jurors who were standing

throughout the whole thing . . . .” Id. at 415.

       On appeal to this Court, we first looked to the de minimus doctrine as articulated by

the Court of Appeals in Watters. Id. at 420-21. With the aid of case law from our sister

states and the federal courts, we were able to identify three factors that are involved in the

determination of whether a courtroom closure was de minimus. Id. at 421-22. We held a

closure could be de minimus if the following three factors weighed favorably toward a

closure that did not impinge upon the values embodied in the Sixth Amendment: “[1] the

length of the closure, [2] the significance of the proceedings that took place while the

courtroom was closed, and [3] the scope of the closure, i.e., whether it was a total or partial

closure.” Id.

       As to the first factor, “the length of the closure,” this Court stated that such factor

was significant but not dispositive. Id. at 422. In looking to other jurisdictions, we

ascertained that the shorter the length of time, the more likely that this factor weighed in

favor of a de minimus closure. Id. at 423-24. In Kelly, the court closure was for two to

three hours during the morning of voir dire. Id. at 427. We recognized that “[t]his amount

of time is not extensive, but it clearly is not inconsequential, and it falls within the time

frame in which courts have reached conflicting results.” Id. Thus we believed it necessary

to look to the other two factors to resolve the de minimus issue. Id.

       On the factor of the significance of the proceeding, this Court found instructive

Gibbons v. Savage, 555 F.3d 112, 121 (2d Cir. 2009), cert. denied, 558 U.S. 932. Kelly,

                                              15
195 Md. App. at 424. In Gibbons, the Second Circuit held that the exclusion of appellant’s

mother from the first day of voir dire was de minimus, because “nothing of significance”

occurred while the appellant’s mother was excluded from the courtroom. Id. at 425

(internal quotation marks and citation omitted). The Second Circuit’s reasoning was as

follows:

             Even if the trial judge had not excluded Gibbons’s mother from
             the courtroom, she would not have been able to watch a
             significant portion of what occurred during that afternoon
             session because the private interviews of individual jurors as to
             their reasons for inability to serve were justifiably conducted in an
             adjacent room out of the hearing and sight of the other jurors.
             Further, nothing of significance happened during the part of the
             session that took place in the courtroom. The judge read the
             indictment, asked questions of a few jurors, and provided
             administrative details on what the jurors should expect if chosen. No
             prospective jurors were excused except with the consent of both
             parties. No peremptory challenges were made, and no objections
             were asserted by either party to anything that occurred. The
             next morning, when voir dire resumed, Gibbons’s mother was
             allowed to watch the proceedings.

Id. (quoting Gibbons, 555 F.3d at 121) (emphasis added).

      As in Gibbons, Kelly’s family was prohibited from attending the morning session

of the voir dire. Id. at 426. Kelly’s family thus was excluded during a proceeding that

“involved questioning of individual jurors at the bench, a procedure that typically cannot

be heard by spectators in the courtroom.” Id. at 426. Unlike Watters, the circuit court did

not exclude Kelly’s family from the jury selection process. Id. at 427. Therefore, we held

that the nature of the proceeding weighed in favor of finding the closure de minimus. Id.

at 428-29.



                                              16
       In considering the last factor - whether the closure “was a total or partial closure[,]”

- this Court determined that the closure was a partial closure, unlike the total closure in

Watters. Id. at 428. We based our determination on the trial court’s uncontradicted, on the

record finding that the general public was not excluded from the proceedings. Id. at 428,

n.13. We concluded that, because the closure was a partial closure, this factor weighed in

favor of the closure being de minimus. Id. at 428.

       In holding that the closure was de minimus, this Court stated:

           [T]he closure here was de minimus and did not implicate [Kelly’s]
           Sixth Amendment constitutional right to a public trial. In reaching
           this conclusion, we consider as significant: (1) the limited duration
           of the closure, two to three hours during [voir dire]; (2) that the
           closure did not encompass the entire proceedings of [voir dire] and
           jury selection, and that a significant portion of the proceedings
           during that time were not even audible to spectators in the
           courtroom; and (3) that the closure was a partial one, and not a total
           exclusion of all spectators. Because there was no violation of
           [Kelly’s] right to a public trial, the trial court did not err in denying
           [Kelly’s] motion for a mistrial.

Id. at 428-29.

                                          1. Analysis

       The State argues on appeal that Kelly controls this case and disposes of appellant’s

Sixth Amendment argument. According to the State, the first factor is analogous to Kelly,

because the closure lasted only approximately three hours. As to the second factor, the

State argues that, because the closure “did not occur during the evidentiary phase of trial

when the Sixth Amendment’s concern for responsible participant behavior and openness

to potential new witnesses is at its most acute[,]” the proceeding is more analogous to the

voir dire proceeding in Kelly. Lastly, the State contends that, because the record is silent

                                              17
on whether any other members of the public were excluded, it logically follows that no

other members of the public were excluded from the proceedings, and thus the closure was

a partial closure. For the reasons set forth below, we disagree.

                                a. Factor One: Length of the Closure

       In the case sub judice, appellant’s family was excluded shortly after the start of voir

dire sometime after 9:38 a.m. on the second day of trial, and the family was not allowed to

observe the court proceedings until after 3:03 p.m. When we take into account that from

11:48 p.m. to 1:27 p.m. and from 2:48 p.m. to 3:03 p.m., the court was not conducting any

proceedings, the length of the closure was still between three and three and one-half hours.

The record further reveals that the circuit court recessed at 5:09 p.m. that day, and thus

appellant’s family, at best, would have only been able to observe about two hours of

appellant’s trial.

       A closure of at least three hours in the case sub judice, is distinguishable from

Kelly’s “two to three hour[]” courtroom closure. Kelly, 195 Md. App. at 428. Although

such factual distinction is admittedly marginal, it is our view that appellant’s courtroom

closure is more analogous to the closure of an entire morning as in Watters. 328 Md. at

43. As explained infra, the proceedings that occurred in appellant’s case were of such

significance that a lengthy closure, such as at least three hours, weighs against a

determination of a de minimus closure. See Kelly, 195 Md. App. at 428 (indicating the

significance of the length of the closure is viewed in light of the significance of the

proceedings that occurred during that closure by stating “(1) the limited duration of the

closure, two to three hours during voir dire”) (emphasis added).

                                             18
                           b. Factor Two: Significance of the Proceedings

       The exclusion of appellant’s family during a portion of voir dire and the entire

selection and swearing-in of the jury is the most significant fact that distinguishes the case

sub judice from Kelly. As explained supra, Kelly’s family members were only excluded

during voir dire, which was a fact on which we heavily relied to distinguish Kelly from

Watters. Id. at 427. We wrote that “unlike in Watters, [the closure in Kelly] did not extend

to the actual selection of the jury.” Id. at 428 (emphasis added). Moreover, unlike Kelly,

the selection and swearing-in of the jury in appellant’s case was not a process conducted

at the bench where spectators would not have been able to observe or overhear the parties

and prospective jurors. Cf. id. at 427-28. Instead, the parties used their peremptory

challenges to select the jury, and the selected jury members were subsequently sworn in in

a proceeding that would have been observable to spectators in the courtroom. Accordingly,

the proceedings in appellant’s case are analogous to Watters, where the courtroom closure

occurred over a period “during which the [voir dire] and selection and swearing of the jury

were accomplished.” This factor therefore weighs against a determination that appellant’s

courtroom closure was de minimus. See Watters, 328 Md. at 49.

       Because the Watters Court did not analyze the significance of the proceedings that

took place while the courtroom was closed, we shall take the opportunity to examine the

historical and procedural significance of selecting a jury and swearing-in of the jury

members occurring in open court.




                                             19
                          i. Significance of Jury Selection in Public

      The United States Supreme Court’s examination of jury selection revealed the

following:

                [A]fter the Norman Conquest, [ ] the jury came to be but a small
             segment representing the community, the obligation of all freeman
             to attend criminal trials was relaxed; however, the public character
             of the proceedings, including jury selection, remained
             unchanged. Later, during the fourteenth and fifteenth centuries, the
             jury became an impartial trier of facts, owing in large part to a
             development in that period, allowing challenges. 1 W. Holdsworth,
             A History of English Law 332, 335 (7th ed. 1956). Since then, the
             accused has generally enjoyed the right to challenge jurors in
             open court at the outset of the trial.

                Although there appear to be few contemporary accounts of the
             process of jury selection of that day, one early record written in 1565
             places the trial “[i]n the towne house, or in some open or common
             place.” T. Smith, De Republica Anglorum 96 (Alston ed. 1906).
             Smith explained that “there is nothing put in writing but the
             enditement”:

                  “All the rest is doone openlie in the presence of the
                  Judges, the Justices, the enquest, the prisoner, and so
                  many as will or can come so neare as to heare it, and all
                  depositions and witnesses given aloude, that all men may
                  heare from the mouth of the depositors and witnesses
                  what is saide.” Id., at 101 (emphasis added).

             If we accept this account it appears that beginning in the
             sixteenth century, jurors were selected in public.

                As the trial began, the judge and the accused were present. Before
             calling jurors, the judge “telleth the cause of their comming, and
             [thereby] giveth a good lesson to the people.” Id. at 96-97 (emphasis
             added). The indictment was then read; if the accused pleaded not
             guilty, the jurors were called forward, one by one, at which time
             the defendant was allowed to make his challenges. Id., at 98.
             Smith makes clear that the entire trial proceeded “openly, that not
             only the xii [12 jurors], but the Judges, the parties and as many
             [others] as be present may heare.” Id., at 79 (emphasis added).

                                               20
               This open process gave assurance to those not attending trials
             that others were able to observe the proceedings and enhanced
             public confidence. The presence of bystanders served yet another
             purpose according to Blackstone. If challenges kept a sufficient
             number of qualified jurors from appearing at the trial, “either party
             may pray a tales.”[5] 3 W. Blackstone, supra, at 364; see also M.
             Hale, The History of the Common Law of England 342 (6th ed.
             1820). A “tales” was the balance necessary to supply the deficiency.

                The presumptive openness of the jury selection process in
             England, not surprisingly, carried over into proceedings in
             colonial America. For example, several accounts noted the need for
             talesmen at the trials of Thomas Preston and William Wemms, two
             of the British soldiers who were charged with murder after the so-
             called Boston Massacre in 1770. Public jury selection thus was the
             common practice in America when the Constitution was
             adopted.

Press-Enterprise Co. v. Superior Court of Cal., Riverside, Cty., 464 U.S. 501, 506-08

(1984) (italics in original) (bold emphasis added) (footnotes omitted).

       The Supreme Court also explored the significance of the use of peremptory

challenges in jury selection in Swain v. Alabama, 380 U.S. 202 (1965). Although Batson

v. Kentucky, 476 U.S. 79, 95 (1986), eventually overturned Swain, the Supreme Court’s

historical background is still informative:

                The peremptory challenge has very old credentials.

                                              ***

       5
           The Supreme Court explained that tales was the process in which the judge would

             award a [writ of] “tales de circumstantibus, of the persons present in
             court, to be joined to the other jurors to try the cause.” If the judge
             issued such writ, the sheriff brought forward “talesmen” from among
             the bystanders in the courtroom. These talesmen were then subject
             to the same challenges as the others.

Press-Enterprise Co., 464 U.S. at 507 n.6 (internal citation omitted).
                                               21
   [English] common law provided the starting point for
peremptories in this country. In the federal system, Congress early
took a part of the subject in hand in establishing that the defendant
was entitled to 35 peremptories in trials for treason and 20 in trials
for other felonies specified in the 1790 Act as punishable by death,
1 Stat. 119 (1790). In regard to trials for other offenses without the
1790 statute, both the defendant and the Government were thought
to have a right of peremptory challenge, although the source of this
right was not wholly clear. In 1865, the Government was given by
statute five peremptory challenges in capital and treason cases, the
defendant being entitled to 20, and two in other cases where the right
of the defendant to challenge then existed, he being entitled to 10.
13 Stat. 500 (1865). Subsequent enactments increased the number of
challenges the Government could exercise, the Government now
having an equal number with the defendant in capital cases, and six
in cases where the crime is punishable by more than one year's
imprisonment, the defendant or defendants having ten.

   The course in the States apparently paralleled that in the federal
system. The defendant’s right of challenge was early conferred by
statute, the number often corresponding to the English practice, the
prosecution was thought to have retained the Crown’s common-law
right to stand aside, and by 1870, most, if not all, States had enacted
statutes conferring on the prosecution a substantial number of
peremptory challenges, the number generally being at least half, but
often equal to, the number had by the defendant.

                                ***

   In contrast to the course in England, where both peremptory
challenge and challenge for cause have fallen into disuse,
peremptories were and are freely used and relied upon in this
country, perhaps because juries here are drawn from a greater
cross-section of a heterogeneous society. . . . The persistence of
peremptories and their extensive use demonstrate the long and
widely held belief that peremptory challenge is a necessary part
of trial by jury. See Lewis v. United States, 146 U.S. 370, 376, 13
S. Ct. 136, 138, 36 L. Ed. 1011. Although ‘(t)here is nothing in the
Constitution of the United States which requires the Congress
(or the States) to grant peremptory challenges,’ Stilson v. United
States, 250 U.S. 583, 586, 40 S. Ct. 28, 30, 63 L. Ed. 1154,
nonetheless the challenge is ‘one of the most important of the
rights secured to the accused,’ Pointer v. United States, 151 U.S.
22
           396, 408, 14 S. Ct. 410, 414, 38 L. Ed. 208. The denial or impairment
           of the right is reversible error without a showing of prejudice, Lewis
           v. United States, supra; Harrison v. United States, 163 U.S. 140, 16
S. Ct. 961, 41 L. Ed. 104; cf. Gulf, Colorado & Santa Fe R. Co. v.
           Shane, 157 U.S. 348, 15 S. Ct. 641, 39 L. Ed. 727. ‘(F)or it is, as
           Blackstone says, an arbitrary and capricious right, and it must be
           exercised with full freedom, or it fails of its full purpose.’ Lewis v.
           United States, 146 U.S., at 378, 13 S.Ct., at 139.

              The function of the challenge is not only to eliminate extremes of
           partiality on both sides, but to assure the parties that the jurors before
           whom they try the case will decide on the basis of the evidence
           placed before them, and not otherwise. In this way the peremptory
           satisfies the rule that ‘to perform its high function in the best way
           ‘justice must satisfy the appearance of justice.‘‘ In re Murchison,
           349 U.S. 133, 136, 75 S. Ct. 623, 625, 99 L. Ed. 942.

Swain, 380 U.S. at 212, 214-16, 218-19 (emphasis added) (footnotes omitted).

       In our view, the importance of the selection of the jury in open court is further

highlighted by Batson and its progeny, which prohibits prosecutors and defense attorneys

from using a peremptory challenge to strike a juror based on race, ethnicity, or gender. See

Batson, 476 U.S. at 89; Hernandez v. New York, 500 U.S. 352, 369 (1991) (plurality

opinion) (suggesting that peremptory challenges based on ethnicity are prohibited);

Georgia v. McCollum, 505 U.S. 42, 49-50 (1992) (prohibiting the use of discriminatory

peremptory challenges by the defense or prosecution); J.E.B. v. Alabama ex rel. T.B., 511
U.S. 127, 130-31 (1994) (prohibiting peremptory challenges based on gender). Such

prohibition has been held not only to “safeguard[] a person accused of crime against the

arbitrary exercise of power by prosecutor[s] or judge[s,]” but to advance “public

confidence in the integrity of the criminal justice system.” See Batson, 476 U.S. at 86;

McCollum, 505 U.S. at 48-50. It is because “[t]he petit jury has occupied a central position


                                              23
in our system of justice” that the above safeguards are in place, and the public, including

members of an accused family, ensure the preservation of these safeguards through the

ability to openly observe court proceedings. See Batson, 476 U.S. at 86-88; In re Oliver,
333 U.S. at 270.

       A defendant’s family, like appellant’s family in the instant case, has an interest in

observing the prosecutor employ his or her peremptory challenges to ensure compliance

with Batson and to serve as a deterrent from any “arbitrary exercise of power.” See, e.g.,

In re Oliver, 333 U.S. at 270 (“The knowledge that every criminal trial is subject to

contemporaneous review in the forum of public opinion is an effective restraint on possible

abuse of judicial power.”). Having family members present during the selection of the jury

also allows jurors to see that there are interested parties present and allows “the defendant’s

family to contribute their knowledge and insight” on which jurors to select. Cf. Watters,
328 Md. at 48 (“Along with the general detriments associated with a closed trial, notably

the inability of the public to judge for itself and to reinforce by its presence the fairness of

the process, the present case demonstrates other kinds of harms: the inability of the

defendant’s family to contribute their knowledge or insight to the jury selection and the

inability of the venirepersons to see the interested individuals.).

       Members of the public at large also have an interest in observing jury selection to

ensure that all parties are complying with Batson, because “[j]ust as public confidence in

criminal justice is undermined by a conviction … where discrimination has occurred in

jury selection, so is public confidence undermined where a defendant, assisted by . . .

discriminatory peremptory strikes, obtains an acquittal.” McCollum, 505 U.S. at 50; see

                                              24
also Press-Enterprise Co., 464 U.S. at 509 (“public proceedings vindicate the concerns of

the victims and the community in knowing that offenders are being brought to account for

their criminal conduct by jurors fairly and openly selected”). Therefore, the public

observation of jury selection furthers the Sixth Amendment’s purpose to “enhance[] both

the basic fairness of the criminal trial and the appearance of fairness so essential to public

confidence in the [judicial] system.” See Press-Enterprise Co., 464 U.S. at 508.

                      ii. Significance of the Public Swearing-in of the Jury

       As to the significance of the swearing-in of the jury, this Court wrote:

                 “From its earliest institution, the jury was formally sworn to
               declare the truth as between parties[.]” 1 Francis X. Busch, Law and
               Tactics in Jury Trials 9 (Encycl. ed.1959).

                                               ***

                  Although historically established by legislation, today,
               Maryland’s requirement that a jury be sworn is found in the
               Maryland Rules: “The jurors and any alternates to be impaneled
               shall be called from the qualified jurors remaining on the list in the
               order previously designated by the court and shall be sworn.” Md.
               Rule 4-312(h).[6]

Alston v. State, 177 Md. App. 1, 18-19 (2007) (footnote omitted), aff’d, 414 Md. 92 (2010).

We expressed the following opinion on “the purpose and benefits of the oath” administered

to the jury:

               The solemnity of calling the juror before the prisoner, in the presence
               of the court, and his there taking the solemn oath prescribed by law
               to well and truly try and true deliverance make of that prisoner, not

       6
         Maryland Rule 4-312(h) is now Rule 4-312(g)(1) and reads: “Impaneling. The
individuals to be impaneled as sworn jurors, including any alternates, shall be called from
the qualified jurors remaining on the jury list in the order previously designated by the trial
judge and shall be sworn.”
                                                 25
            only gives the prisoner a comfortable assurance that he is to have
            a fair and impartial trial, but has a salutary tendency to prepare
            the mind of the juror for the solemn duty he is assuming. We
            think the jury should be sworn in each case.

Id. at 21 (quoting Slaughter v. Georgia, 28 S.E. 159 (Ga. 1897)) (emphasis in original).

We, therefore, determined that “[t]he swearing of the jury has been recognized as an

integral step in the conduct of a criminal trial.” Id. at 19 (emphasis added). We further

held that the failure to swear the jury is a structural error “akin to [a] violation of the public

trial guarantee addressed in Waller v. Georgia[.]” Id. at. 25.

       In our view, the swearing-in of a jury in an open proceeding with interested parties

present impresses on jurors the importance of “the solemn duty he [or she] is assuming[,]”

see id. at 21, and promotes the public’s confidence that jurors under oath will “pay attention

to the evidence, observe the credibility and demeanor of the witnesses and conduct

themselves at all times, as befits one holding such an important position.” See id. at 20

(quoting Michigan v. Pribble, 249 N.W.2d 363, 366 (Mich. Ct. App. 1976). Therefore, we

conclude that the swearing-in of the jury in open court furthers the purpose of the Sixth

Amendment: “‘that the public may see [that the accused] is fairly dealt with . . . and that

the presence of interested spectators may keep his triers keenly alive to a sense of their

responsibility and to the importance of their functions.’” See In re Oliver, 333 U.S. at 270

n.25 (quoting Cooley, Constitutional Limitations (8th ed. 1927) at 647) (emphasis added).

                 iii. Significance of the Proceedings in the Case Sub Judice

       The above examination confirms that the selection and swearing-in of the jury are

vital proceedings in our judicial system.           Trial proceedings with such historical


                                               26
underpinnings that are integral to our criminal justice system should ordinarily be readily

observable by the public. See Watters, 328 Md. at 49 (holding it significant that a closure

occurred during the selection and swearing-in of the jury). Because appellant’s family was

excluded from the selection and swearing-in of the jury, we hold that this factor weighs

heavily against concluding that the closure in the instant case was de minimus.

                           c. Factor Three: Scope of the Closure

       Although it is undisputed that appellant’s family was excluded from the voir dire

on the morning of the trial’s second day and the entire selection and swearing-in of the

jury, the record is silent as to the presence of members of the public during these

proceedings. We decline the State’s invitation to adopt a de facto rule that a silent record

implies the presence of the public, and therefore only a partial closure. Longus, 416 Md.

at 452 (plurality opinion) (suggesting that “in some cases, members of the defendant’s

family or friends may be the only spectators, which would make a ‘partial’ closure under

those circumstances a de facto total closure”). We also decline to adopt a de facto rule that

a silent record implies the absence of the public, and therefore a total closure.

Consequently, we hold that this factor is neutral.

                                       2. Conclusion

       In weighing all of the factors above, this Court concludes that the closure in the case

sub judice was not de minimus. We base this conclusion first on the significant amount of

time, three to three and one-half hours, that the proceedings were closed to the members of

appellant’s family. The most important factor, however, is the closure of the courtroom to

appellant’s family during the selection and swearing-in of the jury. Observation of jury

                                             27
selection and the swearing-in of the jury by members of the defendant’s family (1) instills

public confidence in the integrity and fairness of the criminal justice system, (2) ensures

the proper use of peremptory challenges by the prosecutor under Batson, (3) safeguards a

person accused of a crime against the arbitrary exercise of power by a prosecutor or judge,

(4) allows the jurors to see that there are interested persons present, (5) permits members

of a defendant’s family to contribute their knowledge and insight on which jurors to select,

and (6) impresses on each juror the importance of the solemn duty that he or she is

assuming. Finally, even if we were to assume, arguendo, that the closure was a partial

closure, the exclusion of appellant’s family from the selection and swearing-in of the jury

is of such significance that we would still find that the closure was not de minimus.

Accordingly, unless the closure was justified under Waller’s four-factor test, appellant’s

Sixth Amendment right to a public trial was violated.

                        B. Was the Closure Justified Under Waller?

         As stated above, the Supreme Court provided in Waller the four-factor test that

courts must apply in order to justify the exclusion of the public from any stage of a criminal

trial:

            [1] “[T]he party seeking to close the hearing must advance an
            overriding interest that is likely to be prejudiced, [2] the closure must
            be no broader than necessary to protect that interest, [3] the trial
            court must consider reasonable alternatives to closing the
            proceeding, and [4] it must make findings adequate to support the
            closure.”
467 U.S. at 48.




                                               28
       Appellant argues that none of the factors set forth in Waller were met in the instant

case. As to the first factor, appellant claims that the State did not proffer any “overriding

interest that” would have been prejudiced “if [a]ppellant’s family were permitted to remain

in the courtroom.” According to appellant, because there was no overriding interest

proffered by the State, by default, the closure was not narrowly tailored to protect such

interest. As to the third factor, appellant asserts that this factor was not satisfied, because

the circuit court did not consider any alternative to prohibiting appellant’s family from

entering the courtroom. Lastly, appellant contends that the circuit court did not make any

factual findings that supported the exclusion of appellant’s family.

       This Court need not look any further than the Supreme Court’s opinion in Presley

to hold that the closure in the case sub judice was not justified. 558 U.S. at 214-15. In

Presley, the trial court, sua sponte, excluded Presley’s uncle from the courtroom at the

beginning of voir dire. Id. at 210. Presley’s attorney promptly objected to “the exclusion

of the public from the courtroom,” and the court ruled that Presley’s uncle could watch the

proceedings when the trial started. Id. After his conviction, Presley presented evidence at

a hearing on his motion for a new trial that demonstrated that “14 prospective jurors could

have fit in the jury box and the remaining 28 could have fit entirely on one side of the

courtroom, leaving adequate room for the public.” Id. at 210-11. The trial court denied

the motion, stating: “It’s totally up to my discretion whether or not I want family members

in the courtroom to intermingle with the jurors and sit directly behind the jurors where they

might overhear some inadvertent comment or conversation.” Id. at 211. Such ruling was

affirmed by both the Court of Appeals and the Supreme Court of Georgia. Id.

                                              29
       On appeal to the United States Supreme Court, the Court framed the first issue

before it as follows: “whether the right to a public trial in criminal cases extends to the jury

selection phase of trial, and in particular the voir dire of prospective jurors.” Id. at 212.

On this issue, the Supreme Court held that the Sixth Amendment right to a public trial did

apply to the jury selection phase, including voir dire. Id. at 213.

       As to whether the trial court in Presley complied with the four-factor test set forth

in Waller, the Court focused on the third factor: “‘the trial court must consider reasonable

alternatives to closing the proceeding.’” Id. at 214 (quoting Waller, 467 U.S. at 48).

Quoting its language in Press-Enterprise v. Superior Court of Cal., River Cty, 464 U.S.
501 (1984), the Court made explicit that a trial court must consider alternatives to closing

a courtroom:

           “Even with findings adequate to support closure, the trial court's
           orders denying access to voir dire testimony failed to consider
           whether alternatives were available to protect the interests of the
           prospective jurors that the trial court's orders sought to guard. Absent
           consideration of alternatives to closure, the trial court could not
           constitutionally close the voir dire.”

Id. (quoting Press-Enterprise, 464 U.S. at 511).

       Moreover, the Court explained:

           Trial courts are obligated to take every reasonable measure to
           accommodate public attendance at criminal trials. Nothing in the
           record shows that the trial court could not have accommodated the
           public at Presley’s trial.         Without knowing the precise
           circumstances, some possibilities include reserving one or more
           rows for the public; dividing the jury venire panel to reduce
           courtroom congestion; or instructing prospective jurors not to
           engage or interact with audience members.



                                              30
Id. at 215. Because the trial court in Presley failed to consider any alternatives to closing

the courtroom, the Supreme Court stated that it did not need to address any other claim of

error in the application of the Waller four-factor test and held that Presley’s Sixth

Amendment right to a public trial had been violated. See id. at 216.

       Like the court in Presley, the prosecutor in the instant case had a concern about

improper communications between appellant’s family and the prospective jurors. The

prosecutor failed, however, to proffer any evidence that any such communication occurred,

and even if such communication had occurred, the circuit court failed to make any findings

to that effect. More importantly, the circuit court, like the trial court in Presley, did not

consider any alternatives to closure. When, during voir dire, the State moved to exclude

appellant’s family from the courtroom, defense counsel observed that “there’s clearly space

at this point in the courtroom[.]” As suggested by the Supreme Court in Presley, the trial

court could have allayed the prosecutor’s concern by instructing the jurors and appellant’s

family not to “engage or interact” with each other. See Presley, 558 U.S. at 215. Then, at

the beginning of jury selection, the court noted that “we have a packed courtroom here,”

but acknowledged that no one was sitting in the jury box or in the folding chairs in front of

the jury box. Assuming that all of the other seats in the courtroom were occupied by

prospective jurors, the court could have made space for appellant’s family by placing the

first twelve jurors in the jury box and having the parties strike from the box. 7 Therefore,


       7
         Striking from the box is the process by which the parties in a criminal case exercise
their respective peremptory challenges, in an alternating fashion, with twelve prospective
jurors sitting in the jury box. Usually, the process begins with the first twelve qualified
jurors placed in the jury box, which in the instant case would have produced twelve empty
                                             31
in accordance with the teachings of Presley, we hold that the exclusion of appellant’s

family from a portion of the voir dire and the entire selection and swearing-in of the jury

violated appellant’s Sixth Amendment right to a public trial. Accordingly, the judgment

of the circuit court must be reversed, and the case remanded for a new trial.

                         II. Admissibility of Appellant’s Statements

       Appellant challenges the trial court’s admission of his statements to the police on

multiple grounds. Regrettably, we are unable to address all of appellant’s challenges,

because the record before us is not clear as to exactly which statements appellant wished

to suppress. As a result, the circuit court did not make specific findings as to each statement

or specific rulings on the admissibility of each statement. Nevertheless, we shall address

appellant’s claim that his signed waiver of his Miranda8 rights was not knowing and

voluntary.

       On July 28, 2014, appellant was arrested on an outstanding warrant pertaining to a

weapons charge and taken to police headquarters. Detective Massey came to interview

appellant, leading to the following conversation:

             DETECTIVE [MASSEY]: Okay.



seats in the courtroom gallery. Employing a practice that is not inconsistent with the case
law and rules of procedure when the Sixth Amendment right to a public trial is not
implicated, the trial court here began by calling the first twelve jurors into the well of the
courtroom, one-by-one, asking each party if the juror was acceptable, and if accepted by
both, placing the juror in the jury box. Once twelve jurors were placed in the jury box,
both parties continued to exercise their respective peremptory challenges until the number
of challenges was exhausted or the jury was found acceptable.
       8
           Miranda v. Arizona, 384 U.S. 436 (1966).
                                              32
Well, let me do this; all right?

[APPELLANT]: (Indiscernible) - -

DETECTIVE [MASSEY]: I have to read you your rights because
you have that open warrant, okay?

[APPELLANT]: What is it for?

DETECTIVE [MASSEY]: I think it was a weapon violation.

[APPELLANT]: A weapon violation?

DETECTIVE [MASSEY]: Yeah.

We’re going to get a copy of it and I’ll bring it in here and let you
read it and stuff like that.

But I don’t want to talk to you anything about that; all right?

Like I said, I just want to talk to you about [Grubb]; the last time you
saw her and you just indicated some - - running around with some
guy on FaceBook [sic]. See what you know about that and
(indiscernible)

[APPELLANT]: I don’t know about nothing. I just –

DETECTIVE [MASSEY]: Okay.

[APPELLANT]: She (indiscernible) that she - - I know she’s - - you
know.

DETECTIVE [MASSEY]: All right. If you feel that way, I just want
the information (indiscernible) - -

[APPELLANT]: But I don’t care.

DETECTIVE [MASSEY]: - - (indiscernible) - -

[APPELLANT]: (Indiscernible) - -




                                   33
DETECTIVE [MASSEY]: I get it. I just want to try to track that
down; all right? Since her family reported her missing, we have to
look into it; all right?

[APPELLANT]: All right.

DETECTIVE [MASSEY]: So, what I’m going to do is I’m going to
go over this Miranda form. Again, I’m not going to talk to you
anything about that.

Because you’re under arrest, I have to do this.

[APPELLANT]: Yeah.

                                ***

[APPELLANT]: But, I mean, I talked - - I talked - - I called [defense
counsel] and he told me not to say anything.

DETECTIVE [MASSEY]: Okay. Is that in reference to - - did you
know you had a warrant?

[APPELLANT]: No.

DETECTIVE [MASSEY]: Okay. He told you not to say anything
about your wife being missing?

[APPELLANT]: About anything. He said; don’t talk. He said not
to say nothing.

DETECTIVE [MASSEY]: Okay.

What’s your address?

[APPELLANT]: 1713 [] Road.

                                ***

DETECTIVE [MASSEY]: You gave - - you told them you were
going to come back and you were going to talk to us.

[APPELLANT]: Yeah.


                                 34
DETECTIVE [MASSEY]: Okay. All right.

With that said, you just told me that your lawyer told you not to say
nothing about anything.

I’m going to read you your rights. Again, I don’t want to talk to
you about what you have a warrant for.

But you indicated to us that you were coming back to talk to us
about [Grubb] being missing.

[APPELLANT]: Right.

DETECTIVE [MASSEY]: All right. That decision is yours.

I just have to read you this rights - - these rights, because you have
a warrant about something that’s totally unrelated and you’re in our
custody; all right?

You have to make that decision if you want to talk to me about
[Grubb]; all right?

I just need to - - we’re trying to follow up on the missing person
report. That’s all we’re trying to do.

[APPELLANT]: Oh.

DETECTIVE [MASSEY]: All right?

[APPELLANT]: Well, there’s nothing to say. I don’t know
anything.

DETECTIVE [MASSEY]: Okay.

Well, I just [have] questions to ask you. If you decide to answer
them, you can answer the[m] and, then, we’ll go from there; all
right?

You’re the one that indicated to 9-1-1 that you were driving
back, at that time, to come up to North Point to talk to us. That’s
all I’m saying. All right?



                                 35
[APPELLANT]: Yeah. I called - - I called (indiscernible) when I
seen my truck on there –

DETECTIVE [MASSEY]: Uh-huh.

[APPELLANT]: - - it flipped me out.

DETECTIVE [MASSEY]: All right.

[APPELLANT]: Then, I saw the phone number and I called and,
you know, I said; yeah. I’ll come up and talk to you. And I drove
all the way back from the ocean and my truck was black. So, I
decided to wash it, you know.

DETECTIVE [MASSEY]: Okay.

[APPELLANT]: And, then, I was going to come - - I was going to
take the truck home. I was going to go in and see if she was there
and, then, I was going to come over and talk to you.

DETECTIVE [MASSEY]: Okay. I understand all that.

You’re saying you wanted to - - you wanted to talk to us and, what
I’m saying is –

[APPELLANT]: Because I wasn’t rushing over there. My son was
sleeping –

DETECTIVE [MASSEY]: Yeah, yeah, yeah.

[APPELLANT]: - - in the truck.

DETECTIVE [MASSEY]: I get that.

[APPELLANT]: So (indiscernible) - -

DETECTIVE [MASSEY]: So, let me go through your rights and,
then, we’ll talk about all of that, if you decide to; all right?

Number one, you have the absolute right to remain silent. Do you
understand that?

[APPELLANT]: Uh-huh.

                                 36
DETECTIVE [MASSEY]: Yes? You do?

[APPELLANT]: Yeah.

DETECTIVE [MASSEY]: Okay. What I’m going to have you do
is, take this pen and just write “yes” if you understand it. That’s all
this is saying. That I read this to you, number one, you have the
absolute right to remain silent. And you just write “yes” and your
initials, just indicating that you understand that right.

(Pause.)

DETECTIVE [MASSEY]: Number two. Anything you say can
and will be used against you in a court of law.

Do you understand that?

(Pause.) [The video depicts appellant writing on the Miranda form
during this pause]

DETECTIVE [MASSEY]: Just write in “yes”.

Number three. You have the right to talk with a lawyer at any time
before or during any questioning.

Do you understand that?

[APPELLANT]: Uh-huh.

(Pause.)

DETECTIVE [MASSEY]: Okay.

Number four. If you want a lawyer and cannot afford one, you can
request the court to appoint a lawyer prior to any questioning.

You understand that?

[APPELLANT]: Uh-huh.

                                ***


                                  37
           DETECTIVE [MASSEY]: You’re writing “yes”.

           And this says - - this paragraph says; I have read and understand this
           explanation of my rights. My decision to waive these rights and to
           be interviewed is free and voluntary on my part.

           (Pause.)

(Emphasis added).

Appellant then signed the Miranda form waiving his rights.

       At the suppression hearing held on February 19, 2016, defense counsel argued that

appellant’s statements on July 28, 2014, should be suppressed, because his waiver was not

valid. At the conclusion of the hearing, the circuit court found that “there was no coercion,

no threats, no intimidation, no promises made to the [appellant] for him to sign the Miranda

rights waiver[.]” The court further found

           that even with [appellant] being brought in on a weapons charge
           which is one of the cases we have here, he was told right up front on
           the first day right at the beginning that the detectives were not
           interested in the weapons charge as such; but they were interested in
           information about the missing of . . . Grubb. And [appellant] just
           started talking.

Accordingly, the court denied appellant’s motion to suppress, impliedly concluding that

appellant’s Miranda waiver was valid.

       On appeal, appellant argues that his statements should have been suppressed,

because appellant’s waiver was invalid. In support of this contention, appellant claims

that, when Detective Massey was giving appellant his Miranda warnings, Detective

Massey implied that the Miranda warnings were only applicable to statements concerning

his weapons charge, not statements about Grubb. Appellant contends that as a result, his


                                             38
waiver was knowing and voluntary as to questions pertaining to the weapons charge, and

not knowing and voluntary as to questions concerning Grubb. For guidance on remand,

we shall briefly address this argument.

       Despite appellant’s attempt to frame his argument as one premised on his ability to

waive his Miranda rights only as to certain questions, the core of his argument is that

appellant was not fully informed of the scope of the questioning that would be conducted

by Detective Massey, and therefore, his waiver was invalid.9 This argument has been

rejected many times, and we reject it again here.

       The Supreme Court has explained:

           The Constitution does not require that a criminal suspect know
           and understand every possible consequence of a waiver of the
           Fifth Amendment privilege. The Fifth Amendment’s guarantee is
           both simpler and more fundamental: A defendant may not be
           compelled to be a witness against himself in any respect. The
           Miranda warnings protect this privilege by ensuring that a suspect
           knows that he may choose not to talk to law enforcement officers, to
           talk only with counsel present, or to discontinue talking at any time.
           The Miranda warnings ensure that a waiver of these rights is
           knowing and intelligent by requiring that the suspect be fully
           advised of this constitutional privilege, including the critical
           advice that whatever he chooses to say may be used as evidence
           against him.

                                     ***

              This Court’s holding in Miranda specifically required that the
           police inform a criminal suspect that he has the right to remain
           silent and that anything he says may be used against him. There

       9
         To the extent that appellant’s claim is premised on police deception, such argument
is not preserved for our review. The argument below was not that appellant was deceived,
but that he did not understand his Miranda rights. Specifically, defense counsel argued
that appellant “did not know whether his rights were being read to him pertaining to the
firearms case or the disappearance of [] Grubb.”
                                            39
           is no qualification of this broad and explicit warning. The
           warning, as formulated in Miranda, conveys to a suspect the nature
           of his constitutional privilege and the consequences of abandoning
           it. Accordingly, we hold that a suspect’s awareness of all the
           possible subjects of questioning in advance of interrogation is
           not relevant to determining whether the suspect voluntarily,
           knowingly, and intelligently waived his Fifth Amendment
           privilege.

Colorado v. Spring, 479 U.S. 564, 574, 577 (1987) (italic emphasis in original) (bold

emphasis added); see also Alston v. State, 89 Md. App. 178, 184 (1991) (“Officers need

not give Miranda warnings each time they question the accused about a different subject

within the same interrogation session. . . .[W]hether the appellant knew of all of the subjects

about which he was to be questioned is irrelevant to the question of whether his Miranda

waiver was made knowingly, intelligently, and voluntarily.”).

       Contrary to appellant’s argument, the record reflects that Detective Massey did not

expressly or impliedly limit the scope of appellant’s Miranda rights to the weapons charge.

Detective Massey repeatedly told appellant that the detectives were not interested in talking

to him about the weapons charge; rather they were interested in information about the

missing person report on Grubb. Detective Massey also told appellant, at least twice, that

the decision to talk about Grubb was his to make, concluding with this statement: “So, let

me go through your rights and, then, we’ll talk about all of that, if you decide to; all right?”

(emphasis added). Detective Massey then advised appellant of each of his rights under

Miranda. He said: “Number one, you have the absolute right to remain silent[;]” “Number

two. Anything you say can and will be used against you in a court of law[;]” “Number

three. You have the right to talk with a lawyer at any time before or during any


                                              40
questioning[;]” and “Number four. If you want a lawyer and cannot afford one, you can

request the court to appoint a lawyer prior to any questioning.” (Emphasis added). There

was no qualification to any of these broad and explicit warnings. See Spring, 479 U.S. at

577. Appellant signed the Miranda form indicating that he understood each of the rights

and proceeded to speak to Detective Massey.10 For these reasons, we hold that appellant’s

waiver of his Miranda rights was knowing and voluntary.

                                         JUDGMENT OF THE CIRCUIT COURT
                                         FOR BALTIMORE COUNTY REVERSED;
                                         CASE REMANDED TO THAT COURT
                                         FOR A NEW TRIAL. COSTS TO BE PAID
                                         BY BALTIMORE COUNTY.




      10
          Indeed, the circuit court found that “for the most part [] [appellant] was
volunteering information, not in response to questions[.]”
                                           41